



COURT OF APPEAL FOR ONTARIO

CITATION:

R. v. Zuhal, 2012
    ONCA 494

DATE: 20120710

DOCKET: C54038

Rosenberg, Juriansz and Epstein JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Emili Zuhal

Appellant

James Harbic, for the appellant

Sarah Egan, for the respondent

Heard and endorsed: June 28, 2012

On appeal from the sentence imposed on July 13, 2011 by
    Justice H. L. Fraser of the Superior Court of Justice.

APPEAL BOOK ENDORSEMENT

[1]

The appellant has not persuaded us
    there is any basis for interfering with this sentence.

[2]

In our view, it was open to the
    sentencing judge to conclude it was not established that the appellant was an
    addict/trafficker and to conclude that her trafficking activity was undertaken
    for commercial profit.

[3]

Accordingly appeal is dismissed.


